Pierce, J.
This is an action of tort to recover for personal injuries sustained by the plaintiff when kicked by the defendants’ horse. The declaration alleges that the horse "was of a vicious disposition, which was well known or ought to have been known to the defendants but was not made known by the defendants to the plaintiff.” The answer is a general denial and an allegation that the plaintiff was not in the exercise of due care. The jury found for the defendants.
There was evidence tending to show the following facts: The defendants purchased the horse in question in June, 1922, when he was two years old; the accident happened about six months later. While the defendants owned the horse he had “bitten at a passer-by,” and while the driver was carrying a bundle on his shoulder the horse took hold of the bundle with his mouth and bit it so "that it was necessary to use great force to get the bundle from the mouth-hold of the horse.” The horse had . a nervous disposition and on one occasion shied at blowing papers on the highway, and shied at a swiftly passing automobile; he would frequently pull back his ears, and when left standing would *468start up in the direction of the defendants’ stable. One witness testified that on one occasion before the accident, when he was driving, the horse, without any apparent reason, of his own volition, started up and ran for a while, then walked for a while and then started running again; that he “kicked at the team to which he was attached and damaged the whifiletree”; that the next morning the witness told one of the defendants that the horse was a kicker.
In substance, it appeared from the testimony of the plaintiff that on December 15, 1922, the day of the accident, he was fourteen years of age and familiar with the use and management of horses; that his employer had arranged to hire a horse and wagon of the defendants for his use as a delivery boy; that he went to the defendants’ stable to get the horse and wagon so hired and was given a horse by the order of one of the defendants; that a man who went into the stall to get this horse was squeezed up against the side of the stall and was not released until he had given the horse several violent blows; that while the plaintiff was driving the horse, a Christmas tree fell off the wagon, and he stopped the horse and alighted; that the horse started and he stopped him and tied the wheel; that he put the tree back in the wagon, placed one foot on the step, holding the reins in his hand, and the horse kicked the seat; that he got on and was fixing the seat when the horse kicked him in the right leg breaking it.
The plaintiff requested, and the judge refused to give, subject to the exceptions of the plaintiff, the following requests: “3. It was the duty of the defendants to furnish the plaintiff’s employers with a horse suitable for the plaintiff to drive for the purpose for which it was hired. 4. If the defendants negligently furnished a horse for the plaintiff to drive which was unsuitable, and the plaintiff’s injury has been occasioned thereby, it is not a defence that the defendants did not know that the horse was unsuitable. 5. The plaintiff’s employers having hired of the defendants, who were public stable keepers, a horse and team for the plaintiff to drive and go to and from the Boston market, the defendants were bound to furnish for the plaintiff to drive a horse *469and wagon reasonably safe for such a purpose; and if the horse was not reasonably safe for the plaintiff to drive and the plaintiff exercised due care on this occasion, then the plaintiff is entitled to recover.”
The trial judge charged the jury in part as follows: “We want to know what kind of horse this Jerry was. You have got to find that out and determine it before you can return your verdict, because if he was a horse without any vicious habits, then this plaintiff isn’t entitled to a verdict. . . . This horse couldn’t be a kicker and not a kicker; there isn’t any doubt about that. You can’t have him a kicker and not a kicker, and arrive at a satisfactory verdict. He was one thing or the other. The plaintiff says he was a kicker, and the defendants say he wasn’t. Now which was he? That is your first and extremely important proposition. The burden is upon the plaintiff to satisfy you by a fair preponderance of the evidence that this horse had this vicious habit of kicking, and that, in consequence of that habit and of the kick, he was injured . . . you will determine whether the plaintiff has satisfied you by a fair preponderance. ... A horse may have vicious habits. They may be known or unknown by the owner of that horse. Where a person is injured by a vicious horse, a defendant is not liable for that injury in the absence of evidence showing that the owner knew or should have known of those vicious habits. ... In the case you have there is evidence for your consideration both ways on that matter. For example, it appears from some of the witnesses that one of the defendants here was told about this horse kicking. If he was told, and he was told of a fact, why, of course, then he had knowledge. . . . So you have those three possible matters for consideration as far as we have gone: Was the horse a kicker? If he was not, verdict for the defendants. If he was a kicker, did the defendants know that he was? If they did, and the plaintiff was kicked by the horse, through no fault of his, then the plaintiff is entitled to your verdict. If the defendants did not actually know that the horse was a kicker, if the facts and circumstances of this case relating to this horse are such that you say they should have known he was a kicker, and *470the plaintiff was kicked by the horse, through no fault of his, why, then the plaintiff is entitled to a verdict. If the horse was a vicious horse, and the defendants did not know about it or shouldn’t have known about it, then the plaintiff is not entitled to recover, because ... a man who lets another person take a horse is not liable for injury caused by that horse unless the horse had a vicious propensity which caused the injury, and that vicious propensity was known to the owner or should have been known to him. That is the law in the case so far as that part of it is concerned. ... If you do find for the plaintiff, he having satisfied you by a fair preponderance of the evidence that he is entitled to your verdict, you do then pass to the question of damages. . . . So you see as you go over the case you have got a vicious horse alleged. Was he vicious or wasn’t he? If he was, did the defendants know about it or should they have known about it? If they should have or did, was this plaintiff injured by reason of this viciousness which you would have found if you come to that consideration? . . . The gist of this action is the question of whether a person kept a vicious horse, which he knew to be vicious or which he should have known to be vicious, and that, in consequence of some vicious tendency or habit which the person knew of, or should have known of, the plaintiff was injured. The knowledge of the vicious habit must be the knowledge of some habit the exercise of which results in the injury. That is, I will say to you, Mr. foreman and gentlemen, that if some one had a horse that was — I was going to say a biter, but I won’t, I will say a horse that bit people, and he knew that the horse bit people, but the horse, so far as he knew, had never been known to kick anybody, and there was no evidence in the case that a biting horse would be a horse reasonably expected to kick, and that horse kicked somebody, that would not entitle that person to recover. In other words, I want to impress upon you that the vicious habit or the vicious tendency must be known to the person, and it must be of such a character that, if any injury is caused by the horse, it must be said of the person who knows it, ‘Why, you knew a horse that had such a tendency would do such a thing.’ That is, *471if a horse has a vicious characteristic or habit, and that habit is one which results in his doing certain things, one or all of them, then if the person who owns him knows it or should have known it, he is responsible for the consequences of the injury. Otherwise he is not.”
The position of the plaintiff is stated in his brief as follows: “It is not the plaintiff’s contention that the defendant’s liability is that of an insurer and that they become hable for injuries sustained by the plaintiff even in the absence of knowledge of prior acts of viciousness, or in the absence of other forms of negligence, but the plaintiff does contend that such liability is not dependent upon the resulting injury being caused by the identical type of vicious characteristic of which the defendants were aware before the injury. It is the plaintiff’s contention that a domestic animal, once having shown traits of viciousness, becomes undomesticated at least to the extent of imposing upon the owner or controlling person the duty of warning a prospective hirer of the existence of such a vicious characteristic.” Popplewell v. Pierce, 10 Cush. 509, 511, and White v. Steadman, [1913] 3 K. B. 340, 347, cited to support, the above contention, are authorities only for the position that “If one knowingly keeps a vicious or dangerous animal which is accustomed to attack and injure mankind, he is prima facie liable for injuries done by it, without proof of negligence as to the manner of keeping it. The negligence on which the liability is founded is keeping such an animal .with knowledge of its propensities.” Cooper v. Cashman, 190 Mass. 75, 76. See Bates v. Batey & Co. Ltd. [1913] 3 K. B. 351, 355.
The horse being a domestic animal, an action will not lie against the owner or keeper for an injury done by the horse unless the injury be one which results from and is the natural consequence of the animal’s vicious habits. “It is the keeping of an animal known to be vicious and likely to cause injuries like those suffered by the plaintiff that makes the keeper liable when the animal causes such injuries.” Fraser v. Chapman, 256 Mass. 1, 4. Popplewell v. Pierce, supra. Goodwin v. E. B. Nelson Grocery Co. 239 Mass. 232. Webber v. McDonnell, 254 Mass. 387.
*472The book of account, in connection with all the other evidence in the case, was relevant on the issue whether the defendants knew or should have known that the horse in question had a vicious disposition of which the defendants were under a duty to warn not only the person who hired him, but any person who they knew or contemplated, or ought to have contemplated, would use him.
For the reasons stated the rulings requested could not have been given; and there is no reversible error in that part of the reported charge to which exceptions were taken by the plaintiff.

Exceptions overruled.